01-18-00417-CR


                                                                                    POST OFFICE BOX NN

PATTI L. HENRY                                                                              ANAHUAC, TX 77514

                                                                                      TELEPHONE: 409-267-2432
DISTRICT CLERK
                                                                                     FILEDFAX: IN     409-267-8209
                                                                            1st COURT OF APPEALS
                                                                                HOUSTON,
                                                                              e-mail:            TEXAS
                                                                                      districtclerk@chamberstx.gov
                                                                            5/24/2018 9:46:01 AM
                                                                            CHRISTOPHER A. PRINE
                                                                                      Clerk
                                              5/24/2018


                                       NOTICE OF APPEAL
                                     ASSIGNMENT OF COURT


    TO:    First Court of Appeals
           10th Floor
           1307 San Jacinto
           Houston, Texas 77002

    FROM: Patti L. Henry, District Clerk,
          Chambers County, Texas

    RE:   Cause No. 18876
           THE STATE OF TEXAS
           Vs
           Pascal Dewayne Garriott

           DATE OF JUDGMENT 05/23/2018
           NOTICE OF APPEAL FILED: 05/23/2018

           The above case was assigned to your Court on the 24th day of May A. D. 2018, by the
           Clerk of the District Court of Chambers County, Texas.



    ~~
    PATTI L. HENRY, DISTRICT CLERK
    CHAMBERS COUNTY, TEXAS
    P. 0. DRAWERNN
    ANAHUAC, TEXAS 77514

    CC:    Tom Abbate                                     Dane Listi
           Attorney for Defendant on Appeal               Assistant District Attorney
           2323 South Voss, Ste. 560                      Hand Delivered
           Houston, Texas 77057
                                                                                                             Filed
                                                                                             5/23/2018 4:51 PM
                                                                                                   Patti L. Henry
                                                                                                    District Clerk
                                                                                      Chambers County, Texas
                                                                             ~""""1>9'42::r----'-F~~~"'l. Deputy


                                       CAUSE NO. 18876

STATE OF TEXAS                               §                IN THE DISTRICT COURT OF
                                             §
V.                                           §                253RD JUDICIAL DISTRICT
                                             §
PASCAL DEWAYNE GARRIOT                       §                CHAMBERS COUNTY, TEXAS

                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes PASCAL DEWAYNE GARRIOTT, Applicant, in the above styled and

numbered cause, and gives this written notice of appeal to the Court of Appeals of the State of

Texas from the judgment herein rendered against Applicant.




                                                 ATTORNEY FOR APPELLANT




       This is to certify that service of the forgoing docu

record as required by EMAIL on MAY 23, 2018.
                   APPENDIX: CIRTIPICATION or DEFENDANT'S RIGHT OP APPEAL
                                                NO.     \   ANT

                        TRIAL C01JllT'8 CD.'l'D'IC4TION OP DJt1'&NlWl'MI IIIGRl' 10 AfflAL ~ o

 I. JqD oltlll 1dal oaart. .... dda crimiDIJ ae:
       V           ilaapln1*piaaa11mdilt8d t :leatla111edpttoappeal.«
                   ilapl11   ..-.-.1R1t.-.. ...    niled~wdllamodaafDlclm4111Wca
                    belllelllllnat...._..m--.111141119clth•••blatmdptof.a,plll,or
                    ii.,..   bccpbloae. battll ldlloe.tllu pm.14ml\llbt to appellm 1119
                    d C tws 11111betlpt of.applll. er

                    ii aplai..llllpin-.   a   tlla_., khll NOlfabtofappell,«




       T-,hn'Nmnl,er.~-~--~~--~                                     Ti ,.,.._. Mamba:      ( :2 '61)   ~ 0~ -    t, '7611
       Bmailarldrea: _ _ _ _ _ _ _ _ _ __                           Bmlileddlml: /),1.~t:1~,,.,e,~p,vl·.!z   4   ;..f-11d 4?~




                                                                                                         RS atlwOat~ls• 17,2011